DETAILED ACTION
This office action is in response to the application filed April 23, 2021.
Claim 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sistla” (US PG Pub 2005/0137833) in view of “Chang” (US PG Pub 2017/0003956) and further in view of “IPMI” (“IPMI – Intelligent Platform Management Interface Specification Second Generation v.2.0” Rev 1.1 Oct. 1, 2013. Available at < https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/ipmi-second-gen-interface-spec-v2-rev1-1.pdf>)

Regarding Claim 1, Sistla teaches: 
1. A method of adding a sensor monitoring feature of at least one additional sensor that is newly installed in a computer device to a system monitoring feature that is provided by a baseboard management controller (BMC), the BMC being included in the computer device and storing a BMC firmware that contains a main program, a sensor library and a sensor data record, (See e.g. System in ¶1, implementing IPMI spec in microcontroller, CMM Fig. 2, implementing process in e.g. firmware as in ¶24) said method being implemented by the BMC and comprising steps of: A) updating the sensor library to a target sensor library that includes identification information of the at least one additional sensor, and functions used to execute the sensor monitoring feature of the at least one additional sensor, each of the functions being a sequence of program instructions that is configured to perform a specific task; See e.g. sensor addition methods of Figs. 3 and 5 adding newly added sensor to SDR for firmware implementation)
B) loading the target sensor library by executing the main program; (See e.g. sensor addition methods of Figs. 3 and 5 adding newly added sensor to SDR for firmware implementation; including e.g. 134 adding sensor data from file, ¶¶8,23 )
adding the identification information of the at least one additional sensor to the sensor data record by using the main program to call a first function that is stored in the target sensor library and that is related to the at least one additional sensor; (See e.g. sensor addition methods of Figs. 3 and 5 adding newly added sensor to SDR for firmware implementation; including e.g. 134 adding sensor data from file, ¶¶8,23 including adding entries to SDR in 82, Fig. 3, and 140, Fig. 5 )

Sistla does not explicitly teach, but Chang teaches: 
C) determining, by executing the main program, whether the sensor data record already has the identification information of the at least one additional sensor; (See e.g. ¶46, 422, Fig. 4, during firmware upgrade Chang’s system checks versions of the firmware elementing being added to see if they match existing versions, if not they are added, terminates upgrade if they do) D) upon determining that the sensor data record does not have the identification information of the at least one additional sensor in step C), (See e.g. ¶46, 422, Fig. 4, during firmware upgrade Chang’s system checks versions of the firmware elementing being added to see if they match existing versions, if not they are added, terminates upgrade if they do)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and Chang as each is directed to firmware upgrades in IPMI-compliant sensor systems and Chang teaches “Disclosed are systems…for updating computer firmware without flashing the entire firmware image.” (¶5). 


Sistla does not explicitly teach, but IPMI teaches:
and E) initializing function variables that are stored in the target sensor library and that are related to the at least one additional sensor by using the main program to call a second function that is stored in the target sensor library and that is related to the at least one additional sensor. (See e.g. Initialization Agent, Sections 1.7.8 and 33.6 of the IPMI specification – Initialization agent provides a set of functions to initialize the sensor used by the BMC based on the Sensor Data Records)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 


Regarding Claim 2, Sistla teaches: 
2. The method of Claim 1, wherein the first function is a create function configured to define the sensor monitoring feature of the at least one additional sensor in the BMC firmware, (See the methods of Figs. 3 and 5 creating new sensor records in SDR) 
And IPMI further teaches: 
and the second function is an initializing function configured to initialize the at least one additional sensor. (See e.g. Initialization Agent, Sections 1.7.8 and 33.6 of the IPMI specification – Initialization agent provides a set of functions to initialize the sensor used by the BMC based on the Sensor Data Records)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 

Regarding Claim 3, Chang further teaches: 

3. The method of Claim 1, further comprising a step of maintaining the sensor data record to be unchanged when it is determined in step C) that the sensor data record already has the identification information of the at least one additional sensor. (See e.g. ¶46, 422, Fig. 4, during firmware upgrade Chang’s system checks versions of the firmware elementing being added to see if they match existing versions, if not they are added, terminates upgrade if they do)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and Chang as each is directed to firmware upgrades in IPMI-compliant sensor systems and Chang teaches “Disclosed are systems…for updating computer firmware without flashing the entire firmware image.” (¶5). 

Regarding Claim 4, Sistla further teaches: 
4. The method of Claim 1, further comprising, between steps B) and C), a step of: F) determining,16 by executing the main program and based on a number of the at least one additional sensor, whether the identification information of every single one of the at least one additional sensor is allowed to be added to the sensor data record; wherein step C) is performed only when it is determined in step F) that the identification information of every single one of the at least one additional sensor is allowed to be added to the sensor data record.(See e.g. 76-78, Fig. 3, 136-138, Fig. 5 of Sistla teaches ending the update process where syntax of the sensor information is incorrect such that the information is then not added). 

Regarding Claim 5, IPMI further teaches: 
5. The method of Claim 4, wherein step F) includes sub-steps of: F-1) obtaining a total number of sensors with reference to the target sensor library and the sensor data record; (See e.g. IPMI section 1.7.8 teaches the SDR including a total number of sensor records) 
and F-2) determining whether the identification information of each of the at least one additional sensor is allowed to be added to the sensor data record by comparing the total number of sensors with a predetermined threshold number.(See e.g. IPMI section 5.4 – each SDR record includes an 8-bit unique Sensor Number. Inherently this limits the number of Sensor numbers and sensors that may be included in the SDR, e.g. to 255). In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 


Regarding Claim 6,  IPMI further teaches:
6. The method of Claim 5, wherein sub-step F-1) includes: obtaining, from the sensor data record, a first sensor number which is number of sensors that are already recorded in the sensor data record; (See e.g. IPMI section 1.7.8 teaches the SDR including a total number of sensor records)
 obtaining, from the target sensor library, a second sensor number which is the number of the at least one additional sensor; (See e.g. IPMI section 1.7.8 teaches the SDR including a total number of sensor records as well as section 33.13, 33.14 with the Add SDR command specifying the SDR to be added to the repository) 
 and adding the first sensor number and the second sensor number together to obtain the total number of sensors. (See e.g. IPMI section 5.4 – each SDR record includes an 8-bit unique Sensor Number. Inherently this limits the number of Sensor numbers and sensors that may be included in the SDR, e.g. to 255; Thus IPMI specification inherently limits additions where the total after addition may be represented by 8-bit Sensor numbers). In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 


Regarding Claim 7,  IPMI further teaches:
7. The method of Claim 5, wherein, in sub-step F- 2), it is determined that not the identification information of every single one of the at least one additional sensor is allowed to be added to the sensor data record when the total number of sensors is greater than the predetermined threshold number, and that the identification information of every single one of the at least one additional sensor is allowed to be added to the sensor data record when otherwise. (See e.g. IPMI section 5.4 – each SDR record includes an 8-bit unique Sensor Number. Inherently this limits the number of Sensor numbers and sensors that may be included in the SDR, e.g. to 255; Thus IPMI specification inherently limits additions where the total after addition may be represented by 8-bit Sensor numbers). In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 



Regarding Claim 8,  IPMI further teaches:
8. The method of Claim 5, further comprising: upon determining in sub-step F-2) that not the identification information of every single one of the at least one additional sensor is allowed to be added to the sensor data record, (See e.g. IPMI section 5.4 – each SDR record includes an 8-bit unique Sensor Number. Inherently this limits the number of Sensor numbers and sensors that may be included in the SDR, e.g. to 255; Thus IPMI specification inherently limits additions where the total after addition may be represented by 8-bit Sensor numbers). In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization. 

And Sistla further teaches: 
 maintaining the sensor data record to be unchanged. (See e.g. 76-78, Fig. 3, 136-138, Fig. 5 of Sistla teaches ending the update process where syntax of the sensor information is incorrect such that the information is then not added).

9. The method of Claim 1, wherein, in step B), the BMC executes the main program to load the target sensor library in response to an original equipment manufacturer (OEM) command received thereby. (See e.g. Fig. 3 of Sistla teaches uploading of OEM specified sensor types ¶¶15-19)

10. The method of Claim 9, wherein step B) includes triggering the main program to create a task in response to the OEM command; (See e.g. 76-78, Fig. 3, 136-138, Fig. 5 of Sistla teaches ending the update process where syntax of the sensor information is incorrect such that the information is then not added).

And IPMI further teaches:
wherein, in step D), the BMC uses the task created by the main program to call the first function; (See e.g. 9.11 IPMI describes environments in which tasks are passed to the BMC for execution from the system management software. The BMC further teaches in e.g. 5.4, 33.12 the function of addition of new SDR records, and in 1.7.8, 33.6 the functions of the initialization agent in IPMI)

and wherein, in step E), the BMC uses the task created by the main program to call the second function. (See e.g. 9.11 IPMI describes environments in which tasks are passed to the BMC for execution from the system management software. The BMC further teaches in e.g. 5.4, 33.12 the function of addition of new SDR records, and in 1.7.8, 33.6 the functions of the initialization agent in IPMI) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization.

regarding claim 11, IPMI further teaches: 
11. The method of Claim 10, wherein step C) is performed by executing the task created by the main program. (See e.g. 9.11 IPMI describes environments in which tasks are passed to the BMC for execution from the system management software. The BMC further teaches in e.g. 5.4, 33.12 the function of addition of new SDR records, and in 1.7.8, 33.6 the functions of the initialization agent in IPMI) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization.

12. The method of Claim 1, wherein, in step B), the BMC automatically executes the main program to load the target sensor library when the BMC is being powered on. (IPMI section 33.6 teaches running of initialization agent at power on) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization.

13. The method of Claim 1, wherein, in step B), the BMC automatically executes the main program to load the target sensor library during a booting process of the BMC. (IPMI section 33.6 teaches running of initialization agent at power on) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization.

Regarding Claim 14, Sistla teaches:
14. The method of Claim 1, wherein the BMC performs steps D) and E) by executing a function of the main program. (See e.g. Fig. 3 and 5 of Sistla and the execution of the microcontroller in ¶1). 
Regarding Claim 15, Sistla teaches: 
15. The method of Claim 1, wherein, in step B), the BMC loads the target sensor library in response to an original equipment manufacturer (OEM) command received thereby, (See e.g. Fig. 3 of Sistla teaches uploading of OEM specified sensor types ¶¶15-19)
And IPMI further teaches:
step B) includes triggering the main program to create a task in response to the OEM command, and, in step C), the BMC uses the task created by the main program to call the first function. (See e.g. 9.11 IPMI describes environments in which tasks are passed to the BMC for execution from the system management software. The BMC further teaches in e.g. 5.4, 33.12 the function of addition of new SDR records, and in 1.7.8, 33.6 the functions of the initialization agent in IPMI) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sistla and IPMI as Sistla teaches its invention is disposed in an IPMI compliant system (e.g. Sistla ¶8) and the specification provides functions to carry out certain additional elements of the system such as initialization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 form is considered relevant to applicant’s disclosure regarding systems for integrating new sensors in IPMI compliant systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/9/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191